Citation Nr: 1314470	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  11-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, claimed as residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The claim was certified to the Board by the Nashville, Tennessee RO.  

A review of the record reveals that this issue was previously denied by the Board in September 1978.  That decision is final in the absence of an allegation of clear and unmistakable error which is not presented.  38 U.S.C.A. § 7104 (West 2002).  Thus, as discussed in more detail below, new and material evidence is necessary to reopen this claim and consider it on the merits.  See 38 C.F.R. § 3.156 (2012).  Furthermore, regardless of the RO's actions (i.e., whether it reopened the Veteran's claim), it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has therefore characterized the issue on appeal as set forth on the title page.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  This Virtual VA claims file has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The September 1978 Board decision that denied entitlement to service connection for arthritis, claimed as residuals of rheumatic fever, is final.

2.  Although the Veteran submitted a service personnel record in May 2010 that was not before VA adjudicators at the time of the September 1978 Board decision, this evidence is duplicative of evidence previously of record; thus, it is not relevant to the current appeal.  

3.  No new evidence associated with the claims file since the September 1978 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis, claimed as residuals or rheumatic fever, or raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1978 Board decision denying entitlement to service connection for arthritis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The evidence received since the September 1978 Board denial is not new and material, and the criteria for reopening the claim of entitlement to service connection for arthritis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In this case, in a February 2010 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  While the February 2010 letter cited to the December 1977 rating decision which was appealed to and considered by the Board in September 1978, the substance of the February 2010 letter advised the Veteran of the correct basis for the prior denial of his claim as well as what constitutes new and material evidence necessary to reopen the claim.  Hence, any error was harmless.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Moreover, VA provided the appellant with a copy of an April 2010 rating decision and provided full notice of the Board's September 1978 decision in the September 2011 statement of the case.  Finally, the February 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

As for VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records identified by the Veteran including service records as well as post-service medical evidence (i.e., VA and non-VA outpatient treatment records).  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim to reopen a claim of service connection.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway, 353 F.3d at 1374.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and his electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim of entitlement to service connection for arthritis, claimed as residuals of rheumatic fever, was most recently denied in a September 1978 Board decision.  The evidence of record at the time of that decision included statements by the Veteran that he was hospitalized during service for rheumatic fever and that when he returned to duty he began having problems with pain and swelling of the legs.  

A transcript from a January 1978 RO hearing reflects that he sought treatment for his leg problems post service at the Tennessee Valley Authority Medical Center.  Evidence indicates that records from that facility were destroyed.  The Veteran also had submitted three buddy statements in December 1977 which detail his complaints of leg problems both during and after service.  

Medical evidence associated with the claims file at the time of the September 1978 Board denial, and more specifically, service treatment records, show that the Veteran reported a history of rheumatic fever in 1944 on his November 1951 enlistment examination.  The examination report indicates that no sequelae were reported as well as no history of recurrence.  Service treatment records also show that the Veteran was hospitalized on February 24, 1953, for complaints of chills, malaise, nausea, and vomiting.  A blood smear revealed plasmodium vivax, and the Veteran was diagnosed with and treated for malaria.  He was discharged from the hospital to full duty on March 5, 1953.  

The remaining service treatment records are silent for further complaints, including leg problems or arthritis.  The October 1953 separation examination report is negative for any pertinent abnormality.  Neither arthritis, nor residuals of rheumatic fever were diagnosed in October 1953.  The Veteran did not submit any post-service medical evidence in support of his claim.  

A June 1962 VA hospital discharge summary is negative for any joint problems and/or residuals of rheumatic fever.  

In its September 1978 decision, the Board acknowledged the lay assertions of record, including the buddy statements indicating pain in the legs during and after the Veteran's discharge from service.  It also noted the pre-service history of rheumatic fever noted on enlistment examination as well as the in-service bout of malaria.  In denying the claim, however, the Board noted that the record did not show any complaints during service diagnosed as arthritis, nor any evidence of compensably disabling arthritis within the one-year presumptive period.  In sum, the Board concluded that the record preponderated against finding that arthritis was related to the Veteran's military service, to include as a residual of rheumatic fever, and that service connection was therefore not warranted.  

Given the fact that judicial review was not available to the appellant in September 1978, the Board's decision of that month is final in the absence of a claim that it was clearly and unmistakably erroneous.  No such allegation is presented, and hence, the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1100.

In January 2010, the Veteran filed to reopen his claim of entitlement to service connection for arthritis claimed as residuals of rheumatic fever.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) define 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the Board's September 1978 decision.  For purposes of the 'new and material' analysis, the credibility of any new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the September 1978 Board decision that pertains to the Veteran's claimed arthritis.  Such evidence includes post-service private medical evidence showing treatment for bilateral degenerative arthritis of the knees since at least 1999.  There is also evidence of diagnosed arthritis of the thoracic spine in December 2003.  Additionally, the Veteran submitted lay statements reiterating that his current arthritis of the body is, in fact, rheumatoid arthritis, and is related to an in-service episode of rheumatic fever.  

In his substantive appeal, the Veteran contends that he was never told by physicians during service that his illness was malaria, and that he believes it was rheumatic fever which led to the development of rheumatoid arthritis shortly thereafter.  He has also submitted a copy of a service personnel record showing that he was hospitalized from February 23, to March 4, 1953.  

With the exception of some of the Veteran's lay statements, the Board finds the foregoing evidence is 'new' in that it was not before previous decisionmakers.  However, this evidence is not 'material' for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - i.e., evidence that the Veteran has rheumatoid arthritis that is related to military service.  As noted above, the newly-received evidence documents the presence of arthritis in the Veteran's knees and thoracic spine, however, there is no indication that such arthritis has been diagnosed as being of service origin.  Furthermore, despite the Veteran's own lay assertions that he experienced an episode of rheumatic fever during service, the service treatment records previously on file clearly show that he was diagnosed with malaria, plasmodium vivax.  

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case - whether the Veteran experienced a recurrence of rheumatic fever during service and/or developed arthritis during service - such questions fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, no competent evidence has been submitted indicating that the Veteran had arthritis or experienced an episode of rheumatic fever during service or that his in-service leg pains are related to his currently diagnosed arthritis.  

The Board considered whether the service personnel record submitted by the Veteran in May 2010 is sufficient to eliminate the requirement that he present new and material evidence to reopen his claim for service connection.  According to pertinent VA regulations, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, the service personnel record submitted by the Veteran was not previously before the Board at the time of the September 1978 denial.  Pertinent to this appeal, however, this record is not 'relevant' to the issue on appeal because it contains duplicative information that was previously of record.  In this regard, the service personnel record shows that the Veteran was hospitalized from February 23, 1953 to March 4, 1953; this fact was already in evidence from his service treatment records.  Under these circumstances, VA will not reconsider the claim, and the requirement that new and material evidence must first be received stands.  38 C.F.R. § 3.156(c).

Given the foregoing, the Board concludes that the criteria for reopening the claim of service connection for arthritis claimed as residuals of rheumatic fever are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence to reopen the claim for service connection for arthritis claimed as residuals of rheumatic fever has not been received.  The appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


